
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.15


LOGO [g744426.jpg]

July 12, 2019

Dear Jon:

        In recognition of your continuing role at Halcón Resources Corporation
(the "Company"), the Board of Directors of the Company has determined that you
shall receive a retention bonus upon the terms and conditions set forth in this
letter agreement (this "Agreement"). Please refer to Appendix A for certain
defined terms used herein.

1.Retention Bonus. You shall receive a retention bonus of $425,000 (the
"Retention Bonus"), payable within 10 business days following the date hereof,
subject to the terms and conditions of this Agreement.

2.Retention Period; Clawback. Subject to the terms and conditions of this
Agreement, your right to retain the Retention Bonus will be subject to your
continued employment through the first anniversary of the date hereof (the
"Retention Period"). If you voluntarily terminate your employment with the
Company without Good Reason (other than as a result of your death or Disability)
or if your employment is terminated by the Company for Cause, prior to the end
of the Retention Period, you hereby agree that you will re-pay to the Company
the entire Retention Bonus, payable within 30 days following such termination.

3.409A. The payments and benefits under this Agreement are intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively "Section 409A")
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from Section 409A. Notwithstanding the foregoing, the
Company makes no representation with respect to compliance with Section 409A and
shall not be liable to you for any taxes or penalties under Section 409A.

4.Assignment. You may not assign your rights under this Agreement except upon
your death. The Company may assign its obligations hereunder to any successor,
including any acquirer of substantially all of the assets of the Company.

5.Entire Agreement; Other Agreements. This Agreement sets forth the entire
understanding of the Company and you regarding the subject matter hereof, and
supersedes all prior agreements, understandings and inducements, whether express
or implied, oral or written. This Agreement does not modify, amend or supersede
any of the rights or obligations of either party under any the terms of any
employment contract, offer letter or employment or compensation plan, policy or
arrangement of the Company, including, without limitation, any noncompetition,
nonsolicitation or other restrictive covenant under any employment or other
agreement between you and the Company, which are hereby reaffirmed by you in
consideration of your eligibility for the Retention Bonus. No modification or
amendment of this Agreement shall be effective without a prior written agreement
signed by you and the Company.

   

1000 Louisiana Street, Suite 1500, Houston, TX 77002 -- P: 832.538.0300 --
www.halconresources.com --

--------------------------------------------------------------------------------



6.Governing Law; WAIVER OF JURY TRIAL. To the maximum extent permitted by law,
this Agreement is governed by and to be construed in accordance with the laws of
the State of Texas, without regard to conflicts of laws principles thereof. The
parties to this Agreement each hereby irrevocably submits to the non-exclusive
jurisdiction of Texas or federal court sitting in Houston in any action or
proceeding arising out of or relating to this Agreement, and all such parties
hereby irrevocably agree that all claims in respect of such action or proceeding
may be heard and determined in Texas or federal court and hereby irrevocably
waive, to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

7.Tax. Amounts payable under this Agreement shall be subject to withholding for
all federal, state and local income and employment taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

8.Waiver. Failure by either party to exercise, or any delay in exercising, any
right or remedy provided under this Agreement or by law shall not constitute a
waiver of that or any other right or remedy, nor shall it prevent or restrict
any further exercise of that or any other right or remedy.

9.Severability. In case any provision in this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

10.Counterpart Originals. This Agreement may be executed in two or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement electronically (including
portable document format (pdf.)) or by facsimile shall be as effective as
delivery of a manually executed counterpart of this Agreement.

[Signature Page Follows]

--------------------------------------------------------------------------------



        To accept this Agreement, please sign where indicated below, and return
no later than July 12, 2019 to the Company's Human Resources department.



 
   
    Sincerely,
 
 
HALCÓN RESOURCES CORPORATION
 
 
/s/ LEAH KASPAREK


--------------------------------------------------------------------------------

    Leah Kasparek
SVP, Human Resources & Administration
ACCEPTED AND AGREED AS OF THE
DATE FIRST SET FORTH ABOVE:
 
 



 
   
   
Signature:   /s/ JON WRIGHT


--------------------------------------------------------------------------------

Jon Wright    

--------------------------------------------------------------------------------



APPENDIX A

        Definitions.    For purposes of this Agreement, the following terms
shall have the meanings set forth below:

        "Cause" shall have the meaning given to such term in any employment
agreement then in effect between you and the Company or, if no agreement
containing a definition of "Cause" is then in effect, shall mean (i) your
failure to substantially perform your duties to the Company's satisfaction
(other than a failure resulting from your incapacity due to physical or mental
illness) which has not been cured to the Company's satisfaction; (ii) your
willful engagement in conduct which is injurious to the Company or any of its
affiliates, monetarily or otherwise; (iii) your conviction of, indictment for,
or pleading guilty or nolo contendere to, any felony, or a misdemeanor involving
moral turpitude; or (iv) your willful engagement in conduct in violation of the
Company's policies or Code of Conduct.

        "Disability" shall mean your entitlement to long-term disability
benefits pursuant to the long-term disability plan maintained by the Company or
in which the Company's employees participate.

        "Good Reason" shall have the meaning given to such term in any
employment agreement then in effect between you and the Company or, if no
agreement containing a definition of "Good Reason" is then in effect, shall mean
the occurrence of any of the following without your consent: (i) a material
diminution in your base salary or base wage rate as in effect on the date of
this Agreement or (ii) the relocation of the geographic location of your
principal place of employment by more than 50 miles from the location of your
principal place of employment on the date of this Agreement; provided, that any
assertion by you of a termination for Good Reason shall not be effective unless
you provide written notice to the Company of the condition that purports to
constitute Good Reason within 30 days of the initial existence of such condition
and the condition specified in such notice must remain uncorrected for 30 days
following the Company's receipt of such written notice, and your employment
terminates within 60 days after the initial existence of the condition specified
in such notice.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15

